By the Court.
The grant in this case, to Benning Wentworth of the tract, commonly called the Governor’s lot, was a grant of a tract of land in severalty. It was, in and by the Charter, located and fixed, as much as though it had been granted by metes and bounds, in a separate and distinct Charter, prior to the grant of the township of Panton, and without any reference to it. If Benning Wentworth’s title fail to a part or the whole of the lot, by reason of a prior grant of the same tract, there can be no right to a compensation, to be taken out of lands granted to others. Had, in this case, the governor’s lot have been marked, or severed in the northeast, instead of the southeast corner of the township, the grantee must have holden the full quantity of500 acres, although the other grantees have not half the quantity intended to be granted to them. Such are the legal, and such are the fair and just consequences of taking the grant in this manner; as the grantee may have the advantages in the one, case, so he must abide by the disadvantages in the other. Verdict for the defendant.